DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 6 and 13 have been accepted.


Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 were previously indicated as allowable, in the Office Action mailed 12/20/2021, wherein the Applicant was directed to comply with the objections to claims 6 and 13.
In response, the Applicant has amended claims 6 and 13 to overcome the previous objections.
As previously cited:
No prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention. In particular, a chord information extraction device and method which acquires a score image representing a reference score, determines a score type of said reference score, determines an extraction region, based on said score type, and extracts chord information from said determined region based on said score type. 
The closest prior art of record are:
The US patent application publication to Watanabe (US 2015/0096433), discloses chords being extracted from a chord chart and added to musical score data. However, the musical score is generated with chord names, unlike the present claims wherein chords are extracted from a determined musical score type. 
The Japanese publication to Murase (JP 2014-66937 A), discloses chords extracted and placed on a score type display. However, said chords are not extracted from a determined score type which is displayed, and therefore no extraction region is determined as claimed. 
Therefore, independent claims 1, 8 and 15, and their dependent claims 2-7, 9-14, 16 and 17 have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/24/2022